YELVERTON, Judge.
For the reasons assigned in the companion matter of Reynaud v. Leonard, et al., 430 So.2d 314 (La.App. 3rd Cir.1983) we hold defendants Bobby D. Leonard, Lav-ergne Ackel, and Northeast Insurance Company liable to plaintiffs and find no abuse of discretion in the trial court’s refusal to allow testimony of their expert witness.
Of the damages awarded to plaintiffs in this case, only the award of $1,125 to Jerry Lipps, Inc., representing down time of the trailer, is appealed. Jerry Lipps, Inc., was the owner of the trailer damaged in the accident. It was towed to Missouri for repairs. A layover in Mississippi was required for temporary welding repairs to its broken frame. Its repair and return to service took a total of 45 days. The only evidence in the record concerning this loss was the testimony of the terminal manager of the owner. We find no abuse of discretion regarding this award.
For these reasons, the judgment appealed from is affirmed at appellants’ costs.
AFFIRMED.